IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


WELLS FARGO BANK, N.A., AS              : No. 220 MAL 2015
TRUSTEE FOR NMST 2004-1,                :
                                        :
                  Respondent            : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
MARK DAVID FRANKEL AND                  :
CHRISTINE S. FRANKEL                    :
                                        :
PETITON OF: MARK DAVID
FRANKEL
                                     ORDER


PER CURIAM

     AND NOW, this 25th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.